PER CURIAM.
Jerry Jackson was charged by information with trafficking in cocaine in violation of section 893.135, Florida Statutes (1979). This appeal comes to us from an order of the trial court granting Jackson’s motion to dismiss one count of the information and declaring the statute unconstitutional.1 All of the issues presented by this appeal were resolved against Jackson in State v. Yu, 400 So.2d 762 (Fla. 1981). The order of the trial court is thus reversed, and the case is remanded for further proceedings.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.

. Art. V, § 3(b)(1), Fla. Const. (1972).